Fourth Court of Appeals
                                   San Antonio, Texas
                                          June 23, 2016

                                      No. 04-15-00107-CV

                                       Justin V. HAYNES,
                                             Appellant

                                                v.

                                     Alicia Bryan HAYNES,
                                             Appellee

                  From the 166th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2012-CI-14023
                        Honorable David A. Canales, Judge Presiding


                                         ORDER
        On July 20, 2015, this Court abated this appeal and ordered the parties to file an advisory
every three weeks regarding the status of the underlying proceedings. On May 9, 2016, appellant
filed the twelfth advisory stating the abatement should continue until the supplemental clerk’s
record is filed. These records were filed on June 16, 2016.

       It is therefore ORDERED that this appeal is reinstated on the docket of this court.
Appellant’s brief shall be filed within 30 days of the date of this order.



                                                     _________________________________
                                                     Jason Pulliam, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of June, 2016.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court